DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recited limitation "the type used to age alcoholic spirits" is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the limitation "the wooden barrel of the type used to age alcoholic spirits" will be interpreted to be “the wooden barrel is configured to age alcoholic spirits”.

Regarding claims 1 and 9, the terms "generally horizontally" is a relative term which renders the claim indefinite.  The term "generally horizontally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite "generally horizontally".
For the purpose of examination, the limitation "generally horizontally" will be interpreted to be horizontally with +/-30° deviation.

Regarding claim 2 and 9, the recited limitation "the base" is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the limitation "the base" will be interpreted to be “the base portion”.

Regarding claim 3, the limitation “wherein the pan below the electric heating element supports a layer of lava rock that covers the electric heating element” is indefinite, because the claim discloses the pan supports/contains a layer of lava rock, and the pan is below the electric heating element; it is unclear how the lava rock covers the electric heating element, since the lava rock and the pan are below the electric heating. The arrangement of the pan, lava rock and the electric heating element is indefinite.
For the purpose of examination, the limitation “wherein the pan below the electric heating element supports a layer of lava rock that covers the electric heating element” will be interpreted to be the pan below the electric heating element supports a layer of lava rock is located below the electric heating element”

Regarding claims 8 and 9, the cited limitation “the gases" is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the limitation "the gases" will be interpreted to be gases.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quider (US 2016/0066745).

    PNG
    media_image1.png
    656
    514
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    585
    503
    media_image2.png
    Greyscale

Regarding claim 1, Quider teaches a smoker (cooking apparatus 50) for processing food products comprises: 
a wooden barrel (wooden barrel 56) made of barrel staves banded tightly together (see figures), the wooden barrel of the type used to age alcoholic spirits (See para.[0044] “the container 56 is a wooden barrel used for wine making”); 
the wooden barrel cut generally horizontally into a base portion (wooden side member 54 and base member 52) and a top portion (lid member 110) (See fig,6A, wooden barrel is cut generally horizontally into a base portion and a top portion); 
an electric heating element (heating means 58; see para.[0045] , heating means 58 can be an electric heater) carried in the base portion (wooden side member 54 and base member 52) of the wooden barrel (See fig.;  
(rack assembly 92) support carried in the base portion (wooden side member 54 and base member 52) of the wooden barrel (See fig.4); 
a grill (cooking platform 96) supported in the base portion (wooden side member 54 and base member 52) of the wooden barrel above the electric heating element (heating means 58) and below the top portion (lid member 110) of the wooden barrel (See fig.4).

    PNG
    media_image3.png
    654
    509
    media_image3.png
    Greyscale

Regarding claim 5, Quider teaches the wooden barrel (wooden barrel 56) is a barrel previously used to contain wine (See para.[0044] “the container 56 is a wooden barrel used for wine making”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quider (US 2016/0066745) in view of Elwedini (US 6,841,759).
Regarding claim 2, Quider teaches a drip pan (receptacle 70) supported in the base (wooden side member 54 and base member 52) of the wooden barrel (wooden barrel 56) below the grill (rack assembly 92).
Quider does not explicitly teach a pan carried in the base of the wooden barrel below the electric heating element.
However, Elwedini teaches in the same field of endeavor of a cooking apparatus (barbecue 18), comprising a pan (drip tray 50) carried in a base portion (body 22) of the cooking container below the electric heating element (heating element 42).

    PNG
    media_image4.png
    648
    507
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the cooking apparatus of Quider with a pan carried in the base portion of the cooking container below the electric heating element as taught by Elwedini, in order to receive material for absorb fluid that drips from food.

Regarding claim 3, Quider does not explicitly teach the pan below the electric heating element supports a layer of lava rock that covers the electric heating element.
However, Elwedini teaches the pan (drip tray 50) below the electric heating element supports a layer of lava rock [Examiner’s note: The limitation is an intended use of the pan, the drip tray 50 is capable to support a laser of lava rock] that covers the electric heating element (heating element 42) (See fig.2)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the cooking apparatus of Quider with a pan carried in the base portion of the cooking container below the electric heating element as taught by Elwedini, in order to receive material for absorb fluid that drips from food.

Regarding claim 4, Quider does not explicitly teach the electric heating element comprises a power supply cord and the base of the wooden barrel has an aperture allowing passage of the power supply cord through the base of the wooden barrel.
However, Elwedini teaches the electric heating element (heating element 42) comprises a power supply cord (power cord 46) and the base portion (body 22) of the cooking container has an aperture (aperture; see the annotation of fig.1) allowing passage of the power supply cord through the base portion of the cooking container (see fig. 1; the power cord 46 is connecting to the heating element 42 via aperture of body 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add/modify the cooking apparatus of Quider with a power supply cord and the base portion of the cooking container has an aperture allowing passage of the power supply cord through the base portion of the cooking container as taught by Elwedini, in order to provide power supply to the electric heating element inside the cooking container, since Quider teaches heating means can be an electric heater and the wooden barrel comprising apertures for supplying energy source to the heating element, the modification of Quider and Elwedini invoke only routine skill in the art.

Regarding claim 6, Quider teaches a wood chip pan (second shield member 68) containing wood chips (see para.[0055] “The second shield member 68 is a receptacle to pour smoking wood chips directly on flame to smoke the foods being cooked.”)

Regarding claim 7, Quider teaches the heating element produces heat to heat the wood chips to sufficient to give off smoke (See para.[0057] “ The wood chips are activated by the heat from the heating means 58 located below, at an appropriate temperature, allowing any food on the grill to be smoked”).

Regarding claim 8, the modification of Quider and Elwedini teaches the gases released by the heating of the barrel imbue food being processed in the smoker with a flavor derived from the gases released [Examiner’s note: The limitation is an intended use of the smoker. The cooking apparatus of the modification of Quider and Elwedini is capable to generate smoke for processing food. See para.[0057] of Quider “The wood chips are activated by the heat from the heating means 58 located below, at an appropriate temperature, allowing any food on the grill to be smoked”]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quider (US 2016/0066745) in view of Boehler (US 5,891,498).
Regarding claim 9, Quider teaches a smoker (cooking apparatus 50) for processing food products comprises: 
a wooden barrel (wooden barrel 56); 
the wooden barrel cut generally horizontally into a base portion and a top portion (See fig,6A, wooden barrel is cut generally horizontally into a base portion and a top portion);; 
a bowl (container defined by bottom surface of the base and the inner surface of wooden side member 54; see the annotation of fig.3) carried in the base of the wooden barrel (wooden barrel 56); 
an electric heating element (heating means 58; see para.[0045] , heating means 58 can be an electric heater) carried in the bowl (second shield member 68), the heating element capable of heating the inside of the wooden barrel (see abstract “a heating means inside the container for generating heat in the container”); 
wherein the gases released by the heating of the barrel suffuse food being processed in the smoker with a flavor derived from the gases released [Examiner’s note: The limitation is an intended use of the smoker. The cooking apparatus of Quider is capable to generate smoke for processing food. See para.[0057] of Quider “The wood chips are activated by the heat from the heating means 58 located below, at an appropriate temperature, allowing any food on the grill to be smoked”]

    PNG
    media_image5.png
    659
    619
    media_image5.png
    Greyscale

Quider does not explicitly teach a layer of lava rock in the bowl, the lava rock carried on top of the electric heating element.
Boehler teaches in the same field of endeavor of a cooking, comprising a layer of lava rock (lava rock 66) in a bowl (barbecue grill 12), the lava rock (lava rock 66) carried on top of the heating element (burner assemblies 46).

    PNG
    media_image6.png
    773
    524
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the cooking apparatus of Quider with a layer of lava rock in a bowl, the lava rock carried on top of the heating element as taught by Boehler, in order to distribute heat more evenly (See col.1, line 48 of Boehler).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726